Citation Nr: 0526619	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  03-19 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for patello-
femoral joint pain syndrome with degenerative changes, right 
knee, rated as 10 percent disabling prior to August 17, 2004. 

2.  Entitlement to an increased evaluation for patello-
femoral joint pain syndrome with degenerative changes, right 
knee, rated as 20 percent disabling from August 17, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Rose, Associate Counsel 


INTRODUCTION

The veteran served on active duty from November 1972 to 
November 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The veteran testified at a hearing before 
a Decision Review Officer (DRO) in July 2004 and before the 
undersigned Judge at the RO in June 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  In his 
testimony before the undersigned Judge in June 2005, the 
veteran indicated that he was awarded Social Security 
Administration disability (SSA) benefits in June 2005.  It 
does not appear that the RO attempted to obtain these 
records, nor do the SSA records appear to be included in the 
claims file. The veteran testified that he was awarded SSA 
benefits based on his knee and other problems.  Thus, SSA 
records may be pertinent to the claim on appeal.  Appropriate 
action to obtain all records associated with any Social 
Security claim must be accomplished before adjudication can 
be made on the merits.  See generally Murincsak v. Derwinski, 
2 Vet. App. 363, 372 (1992) (VA must obtain records form the 
Social Security Administration and give appropriate 
consideration and weight to such evidence in determining 
whether to award or deny VA benefits).

In addition, the veteran testified that he received treatment 
for his right knee at VAMC Tuskegee as recently as May 2005.  
The most recent VA treatment records are dated through July 
2004.  Before adjudication on the merits, the RO must obtain 
the new treatment records.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1. The VBA AMC should contact the Social 
Security Administration and request 
copies of any decisions regarding and 
disability claims made by the veteran 
together with copies of all medical 
evidence associated with such claims.

2. Obtain all VA medical records from 
July 2004 to present and associate with 
claims file.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should review the new medical evidence, 
including the February 2005 medical 
statement provided by the veteran to the 
Board, and SSA records, and re-adjudicate 
the veteran's claims.  If the benefits 
sought on appeal remain denied, the 
veteran should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	
                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


